Apelación procedente de la Corte de Distrito de San Juan, Sección 2a.
Revocada la sentencia apelada por los fundamentos consignados en los casos No. 496, El Pueblo v. *1222Blanco, 18 D. P. R., 1020; No. 508, El Pueblo v. Gestera, No. 511, El Pueblo v. Gestera, ambos de enero 20, 1913; No. 510, El Pueblo v. Gestera, enero 22, 1913; No. 509, El Pueblo v. Gestera, enero 23, 1913; No. 512, El Pueblo v. Gestera, enero 23, 1913; No. 531, El Pueblo v. Vidal, febrero 13, 1913.
Abogado del Pueblo: Sr. Charles E. Foote, Fiscal. El ape-lante no compareció. El Juez Asociado Sr. Wolf firmó ha-ciendo constar estar conforme con la parte dispositiva de la sentencia.